USDC SDNY

 

 

 

 

CC UMENT
_  LECTRONICALLY FILED
UNITED STATES DISTRICT COURT i JOC #:
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: Wil}
woe eee eee ee ee ee ee ee ee eee ee ee xX =— . = <a
United States of America,
VS. 16 cr 212-12 (LAK)
ROBERT POPE,
Defendant.
a xX

TO THE UNITED STATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK:

The defendant is hereby restored to supervised release pursuant to the judgment
dated Nevember 3, 2017,

IT IS HEREBY ORDERED that, provided there are no outstanding detainers against the
defendant ROBERT POPE, the defendant is discharged from the custody of the United States

Marshal immediately and in accordance with any special conditions as directed by the Court.

DATED: February 3, 2020 ter dy,

Lewis ©. Kaplan
United States isthe Judge

 
